                                  Case 20-11033-KBO                  Doc 1        Filed 04/30/20           Page 1 of 34


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Klausner Lumber One LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed           Klausner Lumber 1, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  17152 46th Trace
                                  Live Oak, FL 32060
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Suwannee                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-11033-KBO                 Doc 1        Filed 04/30/20           Page 2 of 34
Debtor    Klausner Lumber One LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 3211

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                              Case number
                                                  District                                 When                              Case number


10. Are any bankruptcy cases             No
    pending or being filed by a
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                 Relationship
                                                  District                                 When                          Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                Case 20-11033-KBO                      Doc 1      Filed 04/30/20             Page 3 of 34
Debtor   Klausner Lumber One LLC                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                                25,001-50,000
    creditors                    50-99                                          5001-10,000                                50,001-100,000
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 20-11033-KBO                    Doc 1         Filed 04/30/20            Page 4 of 34
Debtor    Klausner Lumber One LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       April/26/2020
                                                  MM / DD / YYYY


                             X                                                                            Leopold Stephan
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X /s/ Daniel B. Butz                                                          Date   04/30/2020
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Daniel B. Butz, Esq.
                                 Printed name

                                 Morris, Nichols, Arsht & Turnell LLP
                                 Firm name

                                 1201 N. Market Street, #1600
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-351-9348                  Email address      DButz@MNAT.com


                                  4227 Delaware
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
             Case 20-11033-KBO          Doc 1     Filed 04/30/20     Page 5 of 34




                              KLAUSNER LUMBER ONE LLC
                       WRITTEN CONSENT OF THE BOARD OF
                                 DIRECTORS

       The undersigned, being the sole director of the Board of Directors (the “Board”) of

Klausner Lumber One LLC, a Delaware limited liability company (the “Company”), in

accordance with and pursuant to the Delaware Limited Liability Company Act and the

Limited Liability Company Agreement and Bylaws of the Company, and without the

formality of convening a meeting, consents to the adoption of the following resolutions:

       WHEREAS, the Board has reviewed the financial records of the Company, has

considered the business and financial condition of the Company, and is aware of the assets,

liabilities, potential liabilities and liquidity of the Company; and has had the opportunity to

consult with the management and advisors of the Company and fully considered all of the

strategic alternatives available to the Company; and

       WHEREAS, as a result of the Company's current financial situation, it appears that it is

necessary to file for reorganization of the Company under chapter 11 (the “Bankruptcy”) of title

11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court

for the District of Delaware (the “Bankruptcy Court”).

                      AUTHORIZATION TO FILE VOLUNTARY
                         PETITION UNDER CHAPTER 11

       IT IS THEREFORE, RESOLVED, that the Board has determined in its judgment

that it is desirable and in the best interests of the Company, its creditors, and other interested

parties to commence the Bankruptcy; and it is

       FURTHER RESOLVED, that the President of the Company, together with any other

person or persons hereafter designated in writing by the Board (each individually an
             Case 20-11033-KBO         Doc 1    Filed 04/30/20     Page 6 of 34




“Authorized Officer” and collectively the “Authorized Officers”), alone or with one or

more other Authorized Officers be, and hereby are, authorized and empowered to execute and

file on behalf of the Company all petitions, schedules, lists, motions, applications, pleadings

and other papers or documents as necessary to commence the Bankruptcy, and to take any

and all further acts and deeds that they deem necessary, proper and desirable in connection

with the Bankruptcy, with a view to the successful prosecution of such case; and it is

       FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby

is, authorized and empowered to, in the name and on behalf of the Company, to negotiate,

make, execute and deliver, either jointly or severally, any and all debtor-in-possession loan

documents, and any and all amendments, supplements, modifications, extensions, renewals,

replacements, agreements, documents and instruments relating to the foregoing, subject to

any requisite Bankruptcy Court approval; and it is

       FURTHER RESOLVED, that the law firms of Westerman Ball Ederer Miller Zucker

& Sharfstein, LLP (“WBEMZ”) and Morris, Nichols, Arsht & Tunnell LLP (“MNAT”) are

hereby engaged as general bankruptcy counsel and local bankruptcy counsel, respectively, to

assist the Company in carrying out its duties under the Bankruptcy Code, and to take any and

all actions to advance the Company’s rights in connection therewith, and the Authorized

Officers are hereby authorized and directed to execute appropriate retention agreements and

to cause to be filed an appropriate application for authority to retain the services of WBEMZ

and MNAT; and it is

       FURTHER RESOLVED, that the firm of Asgaard Capital LLC (“Asgaard”) is hereby

engaged as restructuring advisor for the Company in Bankruptcy, and the Authorized Officers

are hereby authorized and directed to execute appropriate retention agreements and to cause
             Case 20-11033-KBO          Doc 1     Filed 04/30/20     Page 7 of 34




to be filed an appropriate application for authority to retain the services of Asgaard; and it is

        FURTHER RESOLVED, that pursuant to the Company’s engagement agreement

with Asgaard, Michael Freeman shall hereinafter be regarded and treated in all respects as

Chief Restructuring Officer of the Company to represent and assist the Company in carrying out

its duties under the Bankruptcy Code and shall be deemed an Authorized Officer in the

Bankruptcy; and it is

        FURTHER RESOLVED, that the firm of Cypress Holdings LLC (“Cypress”) is

hereby engaged as investment banker for the Company in the Bankruptcy, and the Authorized

Officers are hereby authorized and directed to execute appropriate retention agreements and

to cause to be filed an appropriate application for authority to retain the services of Cypress;

and it is

        FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby

is, authorized and empowered to, in the name and on behalf of the Company, to retain or

continue to employ such other professionals as they deem necessary, proper or desirable

during the course of the Bankruptcy, subject to any requisite Bankruptcy Court approval.

                     APPOINTMENT OF INDEPENDENT DIRECTOR

        IT IS THEREFORE, RESOLVED, that (i) Nat Wasserstein of Linden Wood

Associates, LLC, effective upon his acceptance in writing, is hereby appointed as an independent

director on the Board (the “Independent Director”), and, in such capacity, shall assist the Board

and Officers of the Company in the management of the business and affairs of the Company

during the pendency of the Bankruptcy, (ii) in connection with such appointment and acceptance,

the number of directors serving on the Board increase from one (1) person to two (2) persons and

(iii) following such appointment and acceptance, the directors serving on the Board shall consist
             Case 20-11033-KBO          Doc 1     Filed 04/30/20     Page 8 of 34




of Leopold Stephan and Nat Wasserstein; and it is

       FURTHER RESOLVED that, following the appointment and acceptance of the

Independent Director, in the event that any transaction, agreement or other matter involving the

Company is proposed to be approved by the Board, and the undersigned director is conflicted

with respect to such transaction, agreement or other matter (whether pursuant to his relationship

with parent companies or affiliates of the Company or otherwise) (any such transaction,

agreement or other matter, a “Conflicted Matter”), the undersigned Director shall recuse

himself from such Conflicted Matter and the Independent Director shall be authorized and

empowered to act on behalf of the Board in connection with such Conflicted Matter without the

consent of the undersigned Director, and shall be deemed an Authorized Officer in connection

therewith.

              RATIFICATION OF ALL PRIOR AND FUTURE ACTIONS

       IT IS THEREFORE, RESOLVED, that in addition to the specific authorizations

heretofore conferred upon the Authorized Officers, each of the Authorized Officers or their

designees shall be, and each of them, acting alone, hereby is, authorized and empowered, in

the name of, and on behalf of, the Company, to take or cause to be taken any and all such

further actions, to execute and deliver any and all such agreements, certificates, instruments,

and other documents and to pay all expenses, including filing fees, in each case as in such

officer or officers' judgment shall be necessary or desirable to fully carry out the intent and

accomplish the purposes of the foregoing resolutions; and it is

       FURTHER RESOLVED, that all acts, actions and transactions relating to the matters

contemplated by the foregoing resolutions done in the name of and on behalf of the Company,

which acts would have been approved by the foregoing resolutions except that such acts were
                Case 20-11033-KBO      Doc 1     Filed 04/30/20     Page 9 of 34




taken before these resolutions were certified, are hereby in all respects ratified and approved;

and it is

        FURTHER RESOLVED, RESOLVED, that this Written Consent shall serve in lieu of

a special meeting of the Board and the undersigned hereby waives all requirements as to notice

of a meeting.
             Case 20-11033-KBO          Doc 1     Filed 04/30/20     Page 10 of 34




       IN WITNESS WHEREOF, the undersigned sole Director of the Board hereby evidences

                                                                       26 day of April 2020.
its written consent to the foregoing resolutions effective as of this ____

LEOPOLD STEPHAN AS SOLE DIRECTOR OF
THE BOARD OF DIRECTORS OF KLAUSNER
LUMBER ONE, LLC


By: _____________________________
                                        Case 20-11033-KBO                      Doc 1        Filed 04/30/20                Page 11 of 34


 Fill in this information to identify the case:
 Debtor name Klausner Lumber One LLC
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 KHT Klausner Holz                                              Trade/Loan              Contingent                                                                  $12,189,507.71
 Thüringen GmbH                                                                         Unliquidated
 Am Bahnhof 123                                                                         Disputed
 Saalburg-Ebersdorf
 16
 DE 07929
 Klausner Holz                                                  Trade debt              Contingent                                                                    $3,022,793.57
 Sachsen GmbH                                                                           Unliquidated
 Industriestrasse 1                                                                     Disputed
 Kodersdorf 14
 14
 DE 02923
 Taylor Industrial                                              Trade debt              Contingent                                                                    $1,352,798.69
 Construction, Inc.                                                                     Unliquidated
 1321 Shady Oak                                                                         Disputed
 Lane
 Jasper, FL 32052
 Klausner Trading                                               Trade debt              Contingent                                                                      $744,287.58
 International GmbH                                                                     Unliquidated
 Bahnhofstraße 13                                                                       Disputed
 Oberndorf in Tirol
 T
 AT 6372
 Springer                                                       Trade debt              Contingent                                                                      $659,240.41
 Maschinenfabrik AG                                                                     Unliquidated
 Hans-Springer-Stras                                                                    Disputed
 se 2
 Friesach / Kärnten
 AT 9360
 K&L Gates, LLP,                                                Legal Services          Contingent                                                                      $540,767.01
 Attn: April Boyer                                                                      Unliquidated
 200 South Biscayne                                                                     Disputed
 Boulevard
 Suite 3900
 Miami, FL 33131




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                        Case 20-11033-KBO                      Doc 1        Filed 04/30/20                Page 12 of 34



 Debtor    Klausner Lumber One LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Four Rivers Land &                                             Trade debt              Contingent                                                                      $422,704.57
 Timber Company                                                                         Unliquidated
 1700 Foley Lane                                                                        Disputed
 Perry, FL 32347
 KHN Klausner Holz                                              Loan                    Contingent                                                                      $400,000.00
 Niedersachsen                                                                          Unliquidated
 Am Bahnhof 123                                                                         Disputed
 Saalburg-Ebersdorf
 16
 DE 07929
 Sunbelt Rentals, Inc.                                          Trade debt              Contingent                                                                      $324,991.11
 2341 Deerfield Drive                                                                   Unliquidated
 Fort Mill, SC 29715                                                                    Disputed
 M.A. Rigoni, Inc.                                              Trade debt              Contingent                                                                      $286,050.29
 2365 North US 19                                                                       Unliquidated
 Perry, FL 32347                                                                        Disputed
 Dixie Industrial, Inc.                                         Trade debt              Contingent                                                                      $269,908.73
 5349 Highway                                                                           Unliquidated
 Avenue                                                                                 Disputed
 Jacksonville, FL
 32254
 Peninsula Pipeline                                             Trade debt              Contingent                                                                      $244,400.00
 PO Box 960                                                                             Unliquidated
 Winter Haven, FL                                                                       Disputed
 33882
 U.S. Lumber                                                    Trade debt              Contingent                                                                      $175,185.95
 Coalition                                                                              Unliquidated
 1750 K Street, NW,                                                                     Disputed
 Suite 800
 Washington, DC
 20006
 Alford Timber Inc.                                             Trade debt              Contingent                                                                      $148,777.75
 3816 Reid Street                                                                       Unliquidated
 Palatka, FL 32177                                                                      Disputed
 Cogburn Bros., Inc.                                            Trade debt              Contingent                                                                      $118,923.75
 3300 Faye Road                                                                         Unliquidated
 Jacksonville, FL                                                                       Disputed
 32226
 MAHILD Drying                                                  Trade debt              Contingent                                                                      $116,876.59
 Technologies GmbH                                                                      Unliquidated
 Meisenweg 1                                                                            Disputed
 Nürtingen
 DE 72622
 W.W. Gay Fire                                                  Trade debt              Contingent                                                                      $113,493.84
 Systems, Inc.                                                                          Unliquidated
 522 Stockton Street                                                                    Disputed
 Jacksonville, FL
 32204
 Big Bend Timber                                                Trade debt              Contingent                                                                      $112,150.77
 Services, LLC                                                                          Unliquidated
 2182 S Jefferson                                                                       Disputed
 Monticello, FL 32344


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                        Case 20-11033-KBO                      Doc 1        Filed 04/30/20                Page 13 of 34



 Debtor    Klausner Lumber One LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Pierce Timber                                                  Trade debt              Contingent                                                                        $84,160.41
 Company, Inc.                                                                          Unliquidated
 2943 Bob Bowen                                                                         Disputed
 Road
 Blackshear, GA
 31516
 Valdosta #1, Inc.                                              Trade debt              Contingent                                                                        $82,175.88
 178 Bonhomie Road                                                                      Unliquidated
 Hattiesburg, MS                                                                        Disputed
 39401




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 14 of 34



}bk1{CreditoAsMax




LIST OF CREDITORS


AA ELECTRIC S.E., INC.
2011 SOUTH COMBEE ROAD
LAKELAND, FL 33801

AAA EVENT SERVICE LLC
PO BOX 907
HIGH SPRINGS, FL 32655


ACCURATE BACKGROUND CHECK, INC
519 SOUTH PINE AVENUE
OCALA, FL 34471

ACTION RENTALS
1620 TAMPA EAST BOULEVARD
TAMPA, FL 33619

ADAMS AIR & HYDRAULICS INC.
904 SOUTH 20TH
TAMPA, FL 33605

ADP, INC.
PO BOX 842875
BOSTON, MA 02284

ADVANCED REFRIGERATION & A/C
520 W HAMPTON SPRINGS AVENUE
PERRY, FL 32347

ALACHUA FIRE EXTINGUISHER CO.
2939 SW WILLISTON ROAD
GAINESVILLE, FL 32608

ALFORD TIMBER INC.
3816 REID STREET
PALATKA, FL 32177


AMARK, INC.
31848 SE PIPELINE ROAD
GRESHAM, OR 97080

AMAZON
1200 12TH AVENUE SOUTH SUITE 1200
SEATTLE, WA 98144

ANDERSON TIMBER COMPANY
910 NORTH CALHOUN STREET
PERRY, FL 32347
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 15 of 34




ANTONIO MCCULLOUGH
671 SW MACON STREET
MADISON, FL 32340

APPLIED INDUSTRIAL TECHNOLOGIES
22510 NETWORK PLACE
CHICAGO, IL 60673

ASC ALPHA BETRIEBS, VERWALTUNGS
UND BETEILIGUNGS GMBH
BöSENDORFERSTRASSE 2/15
WIEN AT 1010

ATLANTA BELTING COMPANY
560 EDGEWOOD AVENUE NE
ATLANTA, GA 30312

AUFT GMBH ANTRIEBS-
UND FöRDERTECHNIK
ALTENILPE 16
SCHMALLENBERG
DE 57392

AXELENT, INC.
14503 S. GOUGAR ROAD
SUITE 900
LOCKPORT, IL 60441

B&E HAULING, INC.
PO BOX 422
WHITE SPRINGS, FL 32096

BALFOUR TIMBER COMPANY, INC.
PO BOX 648
THOMASVILLE, GA 31799

BARCODES INC.
PO BOX 0776
CHICAGO, IL 60690

BASCOM SOUTHERN LLC
ONE SW COLUMBIA STREET
SUITE 1700
PORTLAND, OR 97258
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 16 of 34




BEARINGS AND DRIVES, INC.
AKA B&D TECHNOLOGIES
3367 DOGWOOD DRIVE
ATLANTA, GA 30354

BEKAWORLD LP
2775 NORTH HILLS DRIVE, NE
ATLANTA, GA 30305

BIG BEND REBAR, INC.
ONE CORPORATE COURT
QUINCY, FL 32351

BIG BEND TIMBER SERVICES, LLC
2182 S JEFFERSON
MONTICELLO, FL 32344

BLUEALLY
1255 CRESCENT GREEN
SUITE 300
CARY, NC 27518

BOULEVARD TIRE CENTER
C/O KIRK T. BAUER
BAUER & ASSOCIATES
PO BOX 459
DELAND, FL 32721

BUTLER LOGGING, INC.
5570 BULB FARM ROAD
WELLBORN, FL 32094

C.H.ROBINSON COMPANY
PO BOX 9121
MINNEAPOLIS, MN 55480

CALLAHAN TIMBER CO., INC.
450038 STATE ROAD 200
CALLAHAN, FL 32011

CEM SOLUTIONS
1183 EAST OVERDRIVE CIRCLE
HERNANDO, FL 34442

CERTIFIED HYDRAULICS, INC.
7737 US-27
JACKSONVILLE, FL 32208
           Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 17 of 34




CINTAS CORP. UNIFORMS
11600 NW 173RD STREET SUITE 150
ALACHUA, FL 32615

CITY OF LAKE CITY
205 N. MARION AVENUE
LAKE CITY, FL 32055

CLAYTON INDUSTRIES
17477 HURLEY STREET
LA PUENTE, CA 91744

CLEAN HARBORS ENVIRONMENTAL
42 LONGWATER DRIVE
NORWELL, MA 02061

CLIFTONLARSONALLEN LLP
3575 PIEDMONT ROAD, NE
BUILDING 15, SUITE 1550
ATLANTA, GA 30305

COGBURN BROS., INC.
3300 FAYE ROAD
JACKSONVILLE, FL 32226

CONTACT K-D HERMANN GMBH
HAINBRUNNER STRASSE 97
HIRSCHHORN
DE 69434

COOK'S A/C & HEATING
1955 SW MAIN BOUELVARD
LAKE CITY, FL 32025

CORNERSTONE SUPPLY INC.
5860 OLD TIMUQUANA ROAD SUITE 1
JACKSONVILLE, FL 32210

CURBELL PLASTICS, INC.
14746 COLLECTIONS CENTER DRIVE
CHICAGO, IL 60693

D.W.DAVIES & CO., INC.
3200 PHILLIPS AVENUE
RACINE, WI 53401

DIXIE INDUSTRIAL, INC.
5349 HIGHWAY AVENUE
JACKSONVILLE, FL 32254
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 18 of 34




DSI SECURITY SERVICES
PO BOX 7163
DOTHAN, AL 36302

DUBOSE STRAPPING, INC.
906 INDUSTRIAL DRIVE
CLINTON, NC 28328

EARL W. COLVARD, INC.
DBA BOULEVARD TIRE CENTER
816 SOUTH WOODLAND BOULEVARD
DELAND, FL 32720

EASTERN HYDRAULIC
WILSON IRON WORKS
208 LODGE STREET S.
WILSON, NC 27893

EASTERN INDUSTRIAL SUPPLIES, INC.
1802 DENNIS STREET
JACKSONVILLE, FL 32204

ENTERPRISE
600 CORPORATE PARK DRIVE
SAINT LOUIS, MO 63105

ENVIRONMENTAL PRODUCTS GROUP
2525 CLARCONA ROAD
APOPKA, FL 32703

ENVIROWASTE, LLC
6897 COUNTY ROAD 795
LIVE OAK, FL 32060

ERNEST O. BROOKS
C/O MARIE A. MATTOX
MATTOX LAW
310 EAST BRADFORD ROAD
TALLAHASSEE, FL 32303

EXPRESS EMPLOYMENT PROFESSIONALS
471 SW STATE ROAD 247
SUITE 115
LAKE CITY, FL 32025

FASTENAL COMPANY
PO BOX 978
WINONA, MN 55987
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 19 of 34




FB KETTEN GMBH
STAKELBRAUK 11
ESLOHE-BREMKE
DE 59889

FEDEX
PO BOX 660481
DALLAS, TX 75260

FERRULES DIRECT
44900 ACACCIA LANE
STERLING, VA 20166

FLAGLER CONSTRUCTION EQUIPMENT, LLC
PO BOX 17957
CLEARWATER, FL 33762

FLORIDA POWER & LIGHT
4200 W FLAGLER STREET
MIAMI, FL 33134

FLOTECH, INC.
3485 EVERGREEN AVENUE
JACKSONVILLE, FL 32206

FOREST LANDOWNERS ASSOCIATION
3300 HIGHLANDS PARKWAY
SUITE 200
SMYRNA, GA 30082

FOUR RIVERS LAND & TIMBER COMPANY
1700 FOLEY LANE
PERRY, FL 32347

FRAZIER & DEETER
1230 PEACHTREE STREET
ATLANTA, GA 30309

FRONIUS USA, LLC
6797 FRONIUS DRIVE
PORTAGE, IN 46368

FOREST PRODUCTS, INC.
910 BETHEL CHURCH ROAD
LAKE PARK, GA 31636

GA FLATWOODS FOREST PRODUCTS, INC.
910 BETHEL CHURCH ROAD
LAKE PARK, GA 31636
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 20 of 34




GAINESVILLE ICE COMPANY, INC.
508 SE 11TH AVENUE
GAINESVILLE, FL 32601

GENESIS TIMBER, LLC
360 RANGE STREET
MADISON, FL 32340

GIW INDUSTRIES
1351 SR 60 WEST
MULBERRY, FL 33860

GLOBAL ELECTRONIC SERVICES, INC.
5325 PALMERO COURT
BUFORD, GA 30518
GLSC & COMPANY, PLLC

GOWEN TIMBER CO.
PO BOX 336
FOLKSTON, GA 31537

GRAYBAR ELECTRIC COMPANY, INC.
1015 S. MAIN STREET
GAINESVILLE, FL 32601

GREAT SOUTH TIMBER & LUMBER, LLC
515 SE BAYA DRIVE
LAKE CITY, FL 32025

H.B. TUTEN JR. LOGGING INC.
3870 US HWY 19 SOUTH
PERRY, FL 32348

HATEC INTERNATIONAL, INC.
10821 TRAIN COURT
HOUSTON, TX 77041

HDS GROUP GMBH
AM EICHHOLZ 16
REMSCHEID
DE 42857

HEARCARE AUDIOLOGY
1701 BOULEVARD SQUARE SUITE F
WAYCROSS, GA 31501

HELUKABEL USA
1201 WESEMANN DRIVE
DUNDEE, IL 60118
           Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 21 of 34




HOFFMANN QUALITY TOOLS
9041 EXECUTIVE PARK DRIVE SUITE 25
KNOXVILLE, TN 37923

HP INC.
13207 COLLECTION CENTER DRIVE
CHICAGO, IL 60693

HYDRADYNE, LLC
PO BOX 974799
DALLAS, TX 75397

ID ZONE
1501 NW 163RD STREET
MIAMI, FL 33169

INDUSTRIAL ELECTRO MECHANICS
1624 DEAN FOREST ROAD
SAVANNAH, GA 31408

JOHN A. CRUCE JR., INC.
PO BOX 86
PERRY, FL 32348

JOHNS LAWN EQUIPMENT
1701 OHIO AVE NORTH LIVE
OAK, FL 32064

JOHNSON & JOHNSON INC.
PO BOX 157
MADISON, FL 32341

JOKELL INC.
1716 LAMBERT COURT
CHESAPEAKE, VA 23320

JONES TRUCKING REPAIR, LLC
6920 SW 85TH PLACE
TRENTON, FL 32693

JONES WELDING & INDUSTRIAL SUPPLY, INC.
1359 SCHLEY AVENUE
PO BOX 71826
ALBANY, GA 31708

K&L GATES, LLP, ATTN: APRIL BOYER
200 SOUTH BISCAYNE BOULEVARD
SUITE 3900
MIAMI, FL 33131
           Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 22 of 34




KAJO GMBH
BOSCHSTRASSE 13
ANROECHTE
DE 59609

KHN KLAUSNER HOLZ NIEDERSACHSEN
AM BAHNHOF 123
SAALBURG-EBERSDORF 16
DE 07929

KHT KLAUSNER HOLZ THüRINGEN GMBH
AM BAHNHOF 123
SAALBURG-EBERSDORF 16
DE 07929

KLAUSNER HOLZ SACHSEN GMBH
INDUSTRIESTRASSE 1
KODERSDORF 14
14
DE 02923

KLAUSNER TRADING INTERNATIONAL GMBH
BAHNHOFSTRAßE 13
OBERNDORF IN TIROL T
AT 6372

KOBO USA, LLC
115 W LAKE DR.
LIVE OAK, FL 32060

KONECRANES, INC.
4656-6 COLLINS ROAD
JACKSONVILLE, FL 32244

KOP-COAT, INC.
3040 WILLIAM PITT WAY
PITTSBURGH, PA 15238

KOP-COAT, INC.
436 7TH AVENUE
PITTSBURGH, PA 15219

L&L WOODHAULING, LLC
14280 US HIGHWAY 129 LIVE
OAK, FL 32060

LAND'S HEATING & AIR, LLC
2355 NW 99TH AVENUE
JASPER, FL 32052
           Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 23 of 34




LEDINEK
MASCHINEN UND ANLAGEN G.M.B.H.
VöLKERMARKTER STRASSE 1
BLEIBURG/PLIBERK
AT 9150

LIBERTY MUTUAL INSURANCE
640 MARLBORO ROAD
KEENE, NH 03431

LINCK HOLZVERARBEITUNGSTECHNIK GMBH
APPENWEIERER STRASSE 46
OBERKIRCH
DE 77704

LIVE OAK PEST CONTROL, INC.
17856 US HWY 129 SOUTH
MC ALPIN, FL 32062

LONCALA, INC.
25755 NW 130TH AVENUE
HIGH SPRINGS, FL 32643

LSAB PRODUKTION
AB REPSLAGAREGATAN 21
LAHOM
SE 312 32

LUBE SPECIALISTS OF LAKE CITY, INC.
528 NW GUERDON STREET
LAKE CITY, FL 32056

M.A. RIGONI, INC.
2365 NORTH US 19
PERRY, FL 32347

MADISON ENGINEERING, LLC
269 NE RIDGE LOOP
MADISON, FL 32340

MAHILD DRYING TECHNOLOGIES
GMBH MEISENWEG 1
NüRTINGEN DE 72622

MCKESSON MEDICAL-SURGICAL
9954 MARYLAND DRIVE
SUITE 4000
RICHMOND, VA 23233
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 24 of 34




MESUTRONIC
HACKENFELD 13
KIRCHBERG IM WALD
DE 94259

METTLER TOLEDO
806 TYVOLA ROAD
SUITE 108
CHARLOTTE, NC 28290

MICHAEL WEINIG, INC.
124 CROSSLAKE PARK DRIVE
MOORESVILLE, NC 28117

MOBILE COMMUNICATIONS AMERICA, INC.
4424 BRAGG BOULEVARD
FAYETTEVILLE, NC 28303

MOBILE MODULAR MANAGEMENT CORP.
1100 STATE HWY 559
AUBURNDALE, FL 33823

MSC INDUSTRIAL DIRECT CO., INC.
C/O MARYANN BLAKE
WOODARD & BUTLER, LLC
PO BOX 1906
WALTERBORO, SC 29488

MY SMARTHEALTH, LLC
711 OLD HICKORY ROAD
JACKSONVILLE, FL 32207

NANCY ALLEN
QUALITY BEARINGS ONLINE
UNIT 4 EDISON BUSINESS CENTRE, RIN
LS13 4ET
LEEDS
GB

NAVIA BENEFIT SOLUTIONS
11400 SE 6TH STREET
BELLEVUE, WA 98004

NEAL LAND & TIMBER COMPANY
15507 SE COASTAL STREET
CAIRO, GA 39827
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 25 of 34




NIEDAX, INC.
DEPARTMENT L-722
2970 CHARTER STREET
COLUMBUS, OH 43228

NORTON TIMBER, LLC
2401 GA HWY 188 NORTH
CAIRO, GA 39827

ODOM FORESTRY LLC
19228 NW CR 12
BRISTOL, FL 32321

OFFICE DEPOT
PO BOX 1413
CHARLOTTE, NC 28201

OLD RIVER SAWMILL
515 SUNDOWN DRIVE
PRATTVILLE, AL 36067

PACIFIC LUMBER INSPECTION BUREAU
909 SOUTH 336TH STREET
SUITE 203
FEDERAL WAY, WA 98003

PENINSULA PIPELINE
PO BOX 960
WINTER HAVEN, FL 33882

PERFORMANCE HEATING, LLC
333 CURIE DRIVE
ALPHARETTA, GA 30005

PIERCE TIMBER COMPANY, INC.
2943 BOB BOWEN ROAD
BLACKSHEAR, GA 31516

PIONEER JANITORIAL SERVICE OF SUWANNEE VALLEY, INC.
PO BOX 431
LIVE OAK, FL 32064

PLATINUM INSURANCE, LLC
14497 N. DALE MABRY HWY SUITE 215
TAMPA, FL 33618

POWER SYSTEMS INC. OF FLORIDA
355 GUS HIPP BOULEVARD
ROCKLEDGE, FL 32955
           Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 26 of 34




POWERTECH CONTROLS CO., INC.
101 CHRISTOPHER STREET
RONKONKOMA, NY 11779

PURE WATER PARTNERS
PRESIDENT/LEGAL DEPARTMENT
DEPT. CH 19648
PALATINE, IL 60055

PURE WATER PARTNERS
PRESIDENT/LEGAL DEPARTMENT
PO BOX 3069
WOBURN, MA 01888

QUALITY SAW WORKS
867 SWEET HOME CHURCH ROAD
MILAN, GA 31060

QUEHENBERGER LOGISTICS DE GMBH
KOLUMBUSSTRASSE 16
HAMBURG
DE 22113

QUENCH
PO BOX 781393
PHILADELPHIA, PA 19178

R&R BETH – ATLANTA
775 GREAT SOUTHWEST PARKWAY
ATLANTA, GA 30336

R&R BETH GMBH
(R&R-TECHNIK GMBH)
GEWERBEGEBIET UNTERLEMNITZ 7
BAD LOBENSTEIN
DE 07356

R.J. NATHE & SONS, INC.
16530 JESSAMINE ROAD
DADE CITY, FL 33523

RADIO SOURCE LLC
5407 C PORT ROYAL ROAD
SPRINGFIELD, VA 22151

RUDNICK & ENNERS GMBH
AM WEHRHOLZ 9
ALPENROD
DE 57642
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 27 of 34




SCOTT LUMBER PACKAGING
9222 NE 143RD PLACE
KIRKLAND, WA 98034

SCOTT LUMBER PACKAGING, LLC
C/O RICHARD P. JOBLOVE
12372 SOUTHWEST 82ND AVENUE
MIAMI, FL 33156

SHANDS LIVE OAK REGIONAL MEDICAL
1100 11TH STREET, SW
LIVE OAK, FL 32064

SHERWIN WILLIAMS CO.
1912 WEST US HIGHWAY 90
LAKE CITY, FL 32055

SONICAIRE, INC.
3831 KIMWELL DRIVE
WINSTON SALEM, NC 27103

SPRINGER MASCHINENFABRIK AG
HANS-SPRINGER-STRASSE 2
FRIESACH / KäRNTEN
AT 9360

STAPLES ADVANTAGE
600 EMBASSY ROW NE
ATLANTA, GA 30328

STOEFFL RUDOLF GES.M.B.H.
GEWERBEPARKSTRASSE 8
HOLZHAUSEN
AT 4615

STRAPPING PRODUCTS INC.
6593 POWERS AVENUE
SUITE 2
JACKSONVILLE, FL 32217

STRATEGIC SYSTEMS, INC.
9310 OLD KINGS ROAD SOUTH
SUITE 1602
JACKSONVILLE, FL 32257

SUNBELT RENTALS, INC.
2341 DEERFIELD DRIVE
FORT MILL, SC 29715
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 28 of 34




SUWANEE COUNTY TAX ASSESSOR
LAMAR JENKINS
215 PINE AVENUE SW B
LIVE OAK, FL 32064

SUWANNEE COUNTY UTILITY SERVICES
13150 80TH TERRACE
LIVE OAK, FL 32060

SUWANNEE GLASS, INC.
9036 101ST COURT
LIVE OAK, FL 32060

SUWANNEE VALLEY ELECTRIC COOP
11340 100TH STREET
LIVE OAK, FL 32064

TALLADEGA MACHINERY & SUPPLY CO., INC.
375 JOHNSON AVENUE NORTH
TALLADEGA, AL 35161

TALLADEGA MACHINERY & SUPPLY CO., INC.
4450 US-221
MARION, NC 28752

TAMPA ARMATURE WORKS, INC.
6312 78TH STREET
RIVERVIEW, FL 33578

TAYLOR INDUSTRIAL CONSTRUCTION, INC.
1321 SHADY OAK LANE
JASPER, FL 32052

TAYLOR INDUSTRIAL CONSTRUCTION, INC.
C/O CHRISTIAN P. GEORGE
AKERMAN LLP
50 NORTH LAURA STREET, SUITE 3100
JACKSONVILLE, FL 32202

TDS TECHNOLOGIES
12-1080 CLIVEDEN AVENUE V3M 6G6
DELTA BC CA
TECHNOGROUP IT-SERVICE-GMBH

TELEGARTNER, INC.
411 DOMENIC COURT
FRANKLIN PARK, IL 60131
           Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 29 of 34




THE CLOTHESLINE
1369 EAST LAFAYETTE STREET
TALLAHASSEE, FL 32301

THE SERVO GROUP
2480 WEST 7TH PLACE
EUGENE, OR 97402

THIRD COAST UNDERWRITERS
200 WEST MADISON
SUITE 3850
CHICAGO, IL 60606

TIGERDIRECT BUSINESS
1940 EAST MARIPOSA AVENUE
EL SEGUNDO, CA 90245

TIMBER MART-SOUTH
135 PHOENIX ROAD
ATHENS, GA 30605

TKM GMBH
IN DER FLEUTE 18
REMSCHEID
DE 42897

TR ELECTRONIC
200 E BIG BEAVER ROAD
TROY, MI 48083

TRANE US, INC.
3600 PAMMEL CREEK ROAD
LA CROSSE, WI 54601

TRINITY CARTER
17152 46TH TRACE
LIVE OAK, FL 32060

TRINITY CONSULTANTS, INC.
12700 PARK CENTRAL DRIVE SUITE 2100
DALLAS, TX 75251

U.S. LUMBER COALITION
1750 K STREET, NW, SUITE 800
WASHINGTON, DC 20006

US LEGAL SUPPORT, INC.
16825 NORTHCHASE DRIVE
SUITE 800
HOUSTON, TX 77060
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 30 of 34




US PREMIUM FINANCE
280 TECHNOLOGY PARKWAY
SUITE 200
NORCROSS, GA 30092

USNR, LLC
1981 SCHURMAN WAY
WOODLAND, WA 98674

VALDOSTA #1, INC.
178 BONHOMIE ROAD
HATTIESBURG, MS 39401

VK NORTH AMERICA, INC.
3808 NORTH SULLIVAN ROAD
BUILDING 15
SUITE C
SPOKANE, WA 99216

VOLLMER OF AMERICA CORP.
105 BROADWAY AVENUE
CARNEGIE, PA 15106

VOLVO FINANCIAL SERVICES
PO BOX 7247-0236
PHILADELPHIA, PA 19170

W B HOWLAND CO, LLC
610 11TH STREET
LIVE OAK, FL 32064

W.W. GAY FIRE SYSTEMS, INC
DBA WW GAY FIRE & INTEGRATED SYSTEM INC.
C/O T.J. TOLLEFSEN-TRITT & ASSOCIATES PA
707 PENINSULAR PLACE
JACKSONVILLE, FL 32204

W.W. GAY FIRE SYSTEMS, INC.
522 STOCKTON STREET
JACKSONVILLE, FL 32204

WALTHALL OIL COMPANY
2510 ALLEN ROAD
MACON, GA 31216

WALTS LIVE OAK FORD
1109 NORTH OHIO AVENUE
LIVE OAK, FL 32064
          Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 31 of 34




WARE FOREST, INC.
1299 THOMPSON DRIVE
DOUGLAS, GA 31535

WELLS FARGO EQUIPMENT FINANCE, INC.
733 MARQUETTE AVENUE
SUITE 700
MINNEAPOLIS, MN 55402

WESSELS COMPANY
3415 PAYSHERE CIRCLE
CHICAGO, IL 60674

WILHELM VOGEL GMBH
ANTRIEBSTECHNIK
STATTMANNSTRAßE 2-6
OBERBOIHINGEN
DE 72644

WILLIAM SCOTSMAN
809 GLENEAGLES COURT
TOWSON, MD 21286

WILLIAMS BROTHERS TRUCKING INC.
PO BOX 188
HAZLEHURST, GA 31539

WILLIAMS TIMBER, INC.
15 SUNSET LANE
PERRY, FL 32348

WINDSTREAM COMMUNICATIONS
4001 NORTH RODNEY PARHAM ROAD
LITTLE ROCK, AR 72212

WOLSELEY INDUSTRIAL GROUP
12500 JEFFERSON AVENUE
NEWPORT NEWS, VA 23602

WORLD ELECTRIC SUPPLY, INC.
569 STUART LANE
JACKSONVILLE, FL 32254

WW GRAINGER, INC.
DEPT. 885991865
PO BOX 419267
KANSAS CITY, MO 64141
         Case 20-11033-KBO   Doc 1   Filed 04/30/20   Page 32 of 34




ZENO OFFICE SOLUTIONS
8701 FLORIDA MINING BOULEVARD
TAMPA, FL 33634
             Case 20-11033-KBO         Doc 1    Filed 04/30/20     Page 33 of 34




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

                                                  )
In re:                                            ) Chapter 11
                                                  )
KLAUSNER LUMBER ONE LLC                           ) Case No. 20-               (    )
                                                  )
                         Debtor.                  )
                                                 _)
 CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY SECURITY
 HOLDERS PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3) AND 7007.1

         Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1007-1 of the Local Rules for the

United States Bankruptcy Court for the District of Delaware, Klausner Lumber One

LLC (the “Debtor”) hereb y states as follows:

         1. The Debtor is 100% owned by non-debtor Klausner Holding USA, Inc.

         2. Klausner Holding USA, Inc. is 100% owned by non-debtor KNB GmbH

            (Austria).

         3. KNB GmbH is 100% owned by non-debtor Alpha Privatstiftung (Austria).
                                   Case 20-11033-KBO                           Doc 1        Filed 04/30/20            Page 34 of 34




 Fill in this information to identify the case:

 Debtor name         Klausner Lumber One LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration                CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY SECURITY
                                                                            HOLDERS PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3) AND
                                                                            7007.1

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April/26/2020                           X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Leopold Stephan
                                                                         Printed name

                                                                         President
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
